Title: From James Madison to Henry William DeSaussure, 26 December 1804 (Abstract)
From: Madison, James
To: DeSaussure, Henry William


26 December 1804, Department of State. “I have received your letter of the 6th. inst. If the Gentlemen interested in the case of the Brigantine Friendship are dissuaded by the peculiar aspect of it from attempting a judicial mode of redress, it must await the result of the general provision alluded to. In the mean time they may forward their papers to Fulwar Skipwith Esqr. at Paris.”
